IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

COMMUNICATIONS                       NOT FINAL UNTIL TIME EXPIRES TO
PROCESSING SYSTEMS, INC.,            FILE MOTION FOR REHEARING AND
a Florida corporation;               DISPOSITION THEREOF IF FILED
VISIONARY DESTIN, INC., a
Florida corporation; and             CASE NO. 1D14-4126
BECNEL/KELLY CLUB, LLC, a
Florida limited liability company,

      Appellant,

v.

THE PALMS OF DESTIN
RESORT AND CONFERENCE
CENTER CONDOMINIUM
ASSOCIATION, a Florida not-
for-profit corporation,

      Appellee.

_____________________________/

Opinion filed March 9, 2015.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Dana C. Matthews and Scott M. Work of Matthews & Jones, LLP, Destin, for
Appellant.

John L. Wharton, Peter M. Dunbar and Ashley E. Gault of Dean, Mead, Egerton,
Bloodworth, Capouano & Bozarth, P.A., Tallahassee, for Appellee.



PER CURIAM.
    AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.




                              2